     Case 2:20-cv-00851-MCE-CKD Document 45 Filed 10/06/20 Page 1 of 1

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    NEXTGEAR CAPITAL, INC.,                       No. 2:20-CV-00851-MCE-CKD
12                    Plaintiff,
13          v.                                      ORDER
14    ICARZ, INC.,
15                    Defendant.
16

17         On August 17, 2020, this Court issued an order Granting a Motion to Withdraw

18   filed by Defendant’s counsel. ECF No. 38. In that Order, the Court advised:

19                Because Defendant is an entity that is not permitted to proceed
                  in pro per, it shall, not later than thirty (30) days from the date
20                that proof of service is electronically filed, locate new counsel
                  and have that counsel file a notice of appearance on the
21                docket. If Defendant fails to timely comply with the terms of this
                  Order, its Answer shall be STRICKEN upon no further notice
22                to the parties.
23         No notice of appearance has been filed. Accordingly, Defendant’s Answer (ECF

24   No. 19) is hereby STRICKEN.

25         IT IS SO ORDERED.

26   DATED: October 6, 2020                   _______________________________________
27                                            MORRISON C. ENGLAND, JR.
                                              UNITED STATES DISTRICT JUDGE
28
                                                   1
